Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brad Lawrence on 2/17/21.

The application has been amended as follows: 


	Claim 14, on line 1, “12” has been amended to --13--.
	Claim 15, on line 1, “12” has been amended to --13--.
	Claim 16, on line 1, “13” has been amended to --14--.
	Claim 17, on line 1, “13” has been amended to --14--.
	Claim 18, on line 1, “14” has been amended to --15--. 
	Claim 19, on line 1, “18” has been amended to --1--. 
	Claim 20, on line 1, “18” has been amended to --1--.
	Claim 21, on line 1, “20”has been amended to --13--.
	Claim 22, on line 1, “20” has been amended to --13--. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANG Y PAIK/Primary Examiner, Art Unit 3761